UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6150



ANDREW WILSON,

                                              Plaintiff - Appellant,

          versus


CAROLYN LEE; DOCTOR JOHN DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-639-AM)


Submitted:   May 16, 2002                     Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Wilson, Appellant Pro Se. Coreen Antoinette Bromfield, RAWLS
& MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew L. Wilson appeals the district court’s dismissal of his

civil rights action filed under 42 U.S.C.A. § 1983 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find the district court correctly concluded Wilson’s complaint

was barred by the statute of limitations.*   See Hardin v. Straub,

490 U.S. 536, 538 (1989); Owens v. Okure, 488 U.S. 235, 249-50

(1989); National Advertising Co. v. City of Raleigh, 947 F.2d 1158,

1162 (4th Cir. 1991).   Accordingly, we affirm on this ground.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       The district court also found Wilson’s complaint failed to
state a claim upon which relief may be granted under 28 U.S.C.A.
§ 1915A(b)(1) (West Supp. 2001).    Because we conclude Wilson’s
complaint was barred by the statute of limitations, we need not
address the merits of Wilson’s claim.


                                 2